WALLACE, Circuit Judge,
concurring:
I concur with the majority and add this separate opinion only to clarify the purpose and effect of “findings of fact” when used in a summary judgment proceeding.1 Fed. R.Civ.P. 52(a) makes it clear that findings of fact and conclusions of law are not necessary for granting a summary judgment motion. Still, “findings of fact” are used by some district courts,2 and they can serve a useful purpose.
The judicial function relative to fact-analysis on a motion for summary judgment is “limited to ascertaining whether any factual issue pertinent to the controversy exists; it does not extend to resolution of any such issue.” Nyhus v. Travel Management Corp., 466 F.2d 440, 442 (D.C.Cir.1972) (footnote omitted); see Fed.R.Civ.P. 56(c); Zweig v. Hearst Corp., 594 F.2d 1261, 1264 (9th Cir. 1979); Neely v. St. Paul Fire and Marine Ins. Co., 584 F.2d 341, 343-44 (9th Cir. 1978). A “finding of fact” by the district court in a summary judgment proceeding thus constitutes only a finding that no genuine, material issue exists as to that fact; by the nature of summary judgment, it cannot be an indication that the trial court has weighed the evidence and found a fact in the traditional sense. See Zweig v. Hearst Corp., supra, 594 F.2d at 1264 n.3; Tygrett v. Washington, 543 F.2d 840, 844 n.17 (D.C.Cir.1974). Cf. A R, Inc. v. Electro-Voice, Inc., 311 F.2d 508, 513 (7th Cir. 1962) (findings of fact in a summary judgment proceeding would be “ill advised” because “[t]hey would carry an unwarranted implication that a fact question was presented.”). “Findings of fact” in a summary judgment proceeding are therefore not truly findings of fact and should perhaps bear a different label.
By whatever name such “findings” take, they can be helpful. “Proposed findings” highlight, for the benefit of the district court and opposing counsel, the precise facts which the moving party asserts are uncontested and legally dispositive. This allows the court and opposing counsel to *425focus on these facts and to determine whether there is any material factual issue. “Findings of fact” also help an appellate court “in making clear the basis for the trial court’s decision and in indicating what that court understood to be the undisputed facts on which summary judgment was granted.” 9 Wright & Miller, Federal Practice and Procedure: Civil § 2575 at 692-93; see also Robert Johnson Grain Co. v. Chem. Interchange Co., 541 F.2d 207, 210 (8th Cir. 1976); Tygrett v. Washington, supra, 543 F.2d at 844 n.17.
Identifying the undisputed material facts and indicating the basis for summary judgment are the sole purposes of “findings of fact” on summary judgment. They are entitled to no deference on review where the rigid summary judgment standard of review, as outlined by the majority, ante at 421, must apply. Tygrett v. Washington, supra, 543 F.2d at 844, n.17; Waganer v. Sea-Land Service, Inc., 486 F.2d 955, 960 (5th Cir. 1973). Courts and counsel should keep the proper function of “findings of fact” in mind when utilizing them in a summary judgment proceeding. Perhaps the benefit of the procedure can be saved, and such problems as we have here be obviated, if district courts would amend local rules to provide a new less confusing name for the document.

. The need for such clarification is demonstrated by the unfortunate dicta in two of our recent opinions, e. g., Dexheimer v. United States, 608 F.2d 765, 766 (9th Cir. 1979) (finding of fact by trial judge on summary judgment was “not clearly erroneous”); Aranda v. Van Sickle, 600 F.2d 1267, 1272 (9th Cir. 1979) (“no reason to disturb” findings of the “trier of fact” in summary judgment), and by the appellee’s brief, which argues we should defer to the “findings of fact” in this case and affirm summary judgment.


. Local Rule for Central District of California 3(g) requires the moving party to submit “proposed findings of fact” with a motion for summary judgment. Judges of the Central District, for reasons which are unclear, sometimes sign “findings of fact” when they grant summary judgment.